Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-13, 20-25, 27, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub No. 2018/0035423 A1) in view of Zhao et al. (U.S. Pub No. 2017/0374558 A1).


1. Wang describes a method of wireless communication performed by a user equipment (UE), comprising: receiving an indication of one or more waveforms supported by a base station [par 0024, features, means, or instructions for transmitting an indication of the second waveform to a UE. Some examples of the method, apparatus, and non- transitory computer-readable medium described above may further include processes, features, means, or instructions for receiving an indication of the second waveform from a base station, where the second waveform may be selected based at least in part on the indication], wherein the one or more waveforms include at least one of an orthogonal frequency division multiplexing (OFDM) waveform, a single carrier frequency domain (SC-FD) waveform, or a single carrier time domain (SC-TD) waveform [par 0038, A wireless communications system may support uplink communication using multiple multiplexing waveforms including SC-FDM waveforms and OFDM waveforms], determining whether the UE is capable of communicating with the base station based at least in part on the indication [abstract, par 0090, 0091, 0072, 0073, A UE may transition from one waveform to another either autonomously or based on an explicit indication from a base station. The UE 115 and/or base station 105 may determine a switching mode and switch a waveform of an uplink channel (e.g., PUSCH) based on the switching mode. Specifically, waveform switch 500 represents an example in which begins transmitting PUSCH 510 with an SC-FDM waveform and then transitions to using an OFDM waveform for PUSCH 515 due to the presence of PUCCH transmission 50. For example, if UE 115-a and base station 105-a are configured for single-input, multiple-output (SIMO) mode communication, UE 115-a may transmit an SC-FDM waveform, or UE 115-a may transmit data using an SC-FDM waveform and reference signals with an OFDM waveform. If UE 115-a and base station 105-a are communicating using a multi-user (MU) MIMO (MU-MIMO) configuration, UE 115-a and base station 105-a may communicate on PUSCH using an SC-FDM or a OFDM waveform. If UE 115-a and base station 105-a are communicating using a single user (SU) MIMO (SU-MIMO) configuration, UE 115-a and base station 105-a may communicate on PUSCH using an SC-FDM or OFDM waveform. Each MIMO mode may use a different waveform, so the waveform may switch if the MIMO mode changes]; and selectively communicating with the base station using at least one waveform of the one or more waveforms based at least in part on the determination [par 0051, Base station waveform switching manager 101 and UE waveform switching manager 102 may determine whether an uplink physical layer channel is configured for frequency domain CDM, select a waveform switching mode based on the determination of whether the physical layer channel is configured for frequency domain CDM, and identify a waveform for the physical layer
channel based on the waveform switching mode. Base station waveform switching manager 101 and UE waveform switching manager 102 may also select a second waveform based on one or more waveform switching parameters]
 	Wang fail to show wherein the indication further indicates whether the one or more waveforms are supported for transmission, for reception, or for both transmission and reception.
 	In an analogous art Zhao show wherein the indication further indicates whether the one or more waveforms are supported for transmission, for reception, or for both transmission and reception [par 0064, 0065, the frequency spectrum resources available to the target secondary system apparatus (that is, the indication information on the transmission waveform for the target secondary system apparatus), in addition to the information such as the geographical location or the like, the apparatus information from the target secondary system apparatus may further include a parameter related to the transmission waveform supported by the target secondary system apparatus, such as a waveform type (for example, OFDM, FBMC, CDMA or the like), a maximum transmission power or the like supported by the target secondary system apparatus]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Zhao because provide a resource management device and a resource management method for managing opportunistic utilization for frequency spectrum resources of a primary system by a secondary system in a communication system.


2. Wang and Zhao teaches the method of claim 1, wherein the indication further indicates whether the one or more waveforms are supported for transmission, for reception, or for both transmission and reception [par 0071, the waveform type may be based on one or more transmission conditions. For example, SC-FDM or OFDM waveform selection may be based on a MIMO mode, a number of channels, a link budget, a SNR, or a modulation and coding scheme (MCS), Doppler information, or a combination thereof. In some of these examples, PUCCH and SRS transmissions may use an SC-FDM waveform and a localized transmission pattern].

3. Wang and Zhao provides the method of claim 1, wherein the indication is received in at least one of a physical broadcast channel communication, remaining minimum system information, other system information, a radio resource control message, a medium access control (MAC) control element, downlink control information, or a combination thereof [Wang par 0060, DL physical channels may include physical broadcast channel (PBCH) for broadcast information, physical control format indicator channel! (PCFICH) for control! format information]

4. Wang and Zhao illustrates the method of claim 1, wherein the indication is received via a signal that is scrambled or modified to indicate the one or more waveforms [par 0079, Further UE 115-a or base station 105-a may initiate a waveform switch. If base station 105-a to initiates the switch, base station 105-a may indicate this to UE 115-a (e.g., through an explicit grant). If VE 115-a initiates the waveform switch, UE 115-a may indicate the switch to base station 105-a by adding or setting a bit in a
transmission. UE 115-a may also switch waveforms without sending an explicit indication to base station 105-a. In this case, UE 115-a and base station 105-a may switch based on mutually identifiable conditions].

6. Wang and Zhao disclose the method of claim 1, further comprising monitoring for at least one of a first set of synchronization signal blocks transmitted using the OFDM waveform or a second set of synchronization signal blocks transmitted using at least one of the SC-FD waveform or the SC-TD waveform [Wang par 0106, However, in some cases, the second waveform may be different from that used in operation 805 (e.g., VE 115-c and base station 105-c may transition from using an SC-FDM waveform to using an OFDM waveform)].

7. Wang and Zhao provides the method of claim 1, further comprising monitoring for at least one of first remaining minimum system information transmitted using the OFDM waveform or second remaining minimum system information transmitted using at least one of the SC-FD waveform or the SC-TD waveform [Wang par 0106, However, in some cases, the second waveform may be different from that used in operation 805 (e.g., VE 115-c and base station 105-c may transition from using an SC-FDM waveform to using an OFDM waveform)].

8. Wave and Zhao disclose the method of claim 1, further comprising receiving a physical broadcast channel (PBCH) payload transmitted using a first waveform of the OFDM waveform or at least one of the SC-FD waveform or the SC-TD waveform [Wang
par 0057, 0060, DL physical channels may include physical broadcast channel (PBCH) for broadcast information. Different channels may be transmitted according to different waveforms (e.g., an SC-FDM waveform, an OFDM waveform, or the like)|., wherein the PBCH payload indicates a location of at least one of a synchronization signal block or remaining minimum system information transmitted using a second waveform of the OFDM waveform or the at least one of the SC-FD waveform or the SC-TD waveform [par 0106, However, in some cases, the second waveform may be different from that used in operation 805 (e.g., UE 115-c and base station 105-c may transition from using an SC-FDM waveform to using an OFDM waveform)].

9. Wang and Zhao creates the method of claim 1, further comprising receiving remaining minimum system information that indicates a first set of random access channel (RACH) resources for the OFDM waveform [Wang par 0056, In some cases, resources for SR may be assigned after acquiring synchronization through a random access channel (RACH) procedure. In other cases, an SR may not be assigned to a UE 115 through the RACH (i.e., synchronized UEs may or may not have a dedicated SR channel)|, and a second set of RACH resources for at least one of the SC-FD waveform or the SC-TD waveform [par 0068, Wireless communications system 200 may support uplink communication using SC-FDM, OFDM, or both. SC-FDM waveforms may have a lower peak to average power ratio (PAPR), which may be preferred in some circumstances. For example, communicating using an SC-FDM waveform may be more appropriate for link budget limited UEs 115].


10. Wang and Zhao discloses the method of claim 1, further comprising transmitting an indication of one or more waveforms supported by the UE, wherein the one or more waveforms supported by the UE include at least one of the OFDM waveform, the SC- FD waveform, or the SC-TD waveform [Wang par 0068, Wireless communications system 200 may support uplink communication using SC-FDM, OFDM, or both. SC- FDM waveforms may have a lower peak to average power ratio (PAPR), which may be preferred in some circumstances. For example, communicating using an SC-FDM waveform may be more appropriate for link budget limited UEs 115. Using an SC-FDM waveform may also be appropriate for transmissions using a multi-cluster transmission pattern].

11. Wang and Zhao define the method of claim 10, wherein the one or more waveforms supported by the UE are indicated using at least one of: a UE capability information message associated with initial network registration, a UE capability report associated with a radio resource control procedure, a random access procedure (RACH) message, or a combination thereof [Wang par 0056, In some cases, resources for SR may be assigned after acquiring synchronization through a random access channel (RACH) procedure]

12. Wang and Zhao provides the method of claim 11, wherein the one or more waveforms supported by the UE are indicated using the RACH message based at least in part on a set of resources used by the UE to transmit the RACH message, wherein a first set of resources for the RACH message indicates the OFDM waveform and a
second set of resources for the RACH message indicates at least one of the SC-FD waveform or the SC-TD waveform [Wang par 0106, In some cases, the second waveform may be the same as the first waveform used to communicate in operation
805. However, in some cases, the second waveform may be different from that used in operation 805 (e.g., VE 115-c and base station 105-c may transition from using an SC- FDM waveform to using an OFDM waveform].

13. Wang and Zhao defines he method of claim 1, further comprising receiving a configuration that indicates a first set of resources to be used for paging messages transmitted using the OFDM waveform and a second set of resources to be used for paging messages transmitted using at least one of the SC-FD waveform or the SC-TD waveform [Wang par 0059, Channels may also be classified into Control Channels and Traffic Channels. Logical control channels may include paging control channel (PCCH) for paging information, DL transport channels may include broadcast channel (BCH) for broadcast information, a downlink shared channel (DL-SCH) for data transfer, paging channel (PCH) for paging information|.

20. Wang provides a method of wireless communication performed by a network entity, comprising: transmitting an indication of one or more waveforms supported by the network entity [par 0024, features, means, or instructions for transmitting an indication of the second waveform to a UE. Some examples of the method, apparatus, and non- transitory computer-readable medium described above may further include processes,
features, means, or instructions for receiving an indication of the second waveform from a base station, where the second waveform may be selected based at least in part on the indication], wherein the one or more waveforms include at least one of an orthogonal frequency division multiplexing (OFDM) waveform, a single carrier frequency domain (SC-FD) waveform, or a single carrier time domain (SC-TD) waveform |par 0038, A wireless communications system may support uplink communication using multiple multiplexing waveforms including SC-FDM waveforms and OFDM waveforms]; and communicating with a user equipment (UE) using at least one waveform of the one or more waveforms [par 0051, Base station waveform switching manager 101 and UE waveform switching manager 102 may determine whether an uplink physical layer channel is configured for frequency domain CDM, select a waveform switching mode based on the determination of whether the physical layer channel is configured for frequency domain CDM, and identify a waveform for the physical layer channel based on the waveform switching mode. Base station waveform switching manager 101 and UE waveform switching manager 102 may also select a second waveform based on one or more waveform switching parameters].
 	Wang fail to show wherein the indication further indicates whether the one or more waveforms are supported for transmission, for reception, or for both transmission and reception.
 	In an analogous art Zhao show wherein the indication further indicates whether the one or more waveforms are supported for transmission, for reception, or for both transmission and reception [par 0064, 0065, the frequency spectrum resources available to the target secondary system apparatus (that is, the indication information on the transmission waveform for the target secondary system apparatus), in addition to the information such as the geographical location or the like, the apparatus information from the target secondary system apparatus may further include a parameter related to the transmission waveform supported by the target secondary system apparatus, such as a waveform type (for example, OFDM, FBMC, CDMA or the like), a maximum transmission power or the like supported by the target secondary system apparatus]  
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Zhao because provide a resource management device and a resource management method for managing opportunistic utilization for frequency spectrum resources of a primary system by a secondary system in a communication system.

21. Wang and Zhao disclose the method of claim 20, wherein the indication is transmitted in at least one of a physical broadcast channel communication, remaining minimum system information, other system information, a radio resource control message, a medium access control (MAC) control element, downlink control information, a signal that is scrambled or modified to indicate the one or more waveforms, or a combination thereof[Wang par 0060, DL physical channels may include physical broadcast channel (PBCH) for broadcast information, physical control format indicator channel (PCFICH) for control format information|.

22. Wang and Zhao disclose the method of claim 20, further comprising transmitting a first set of synchronization signal blocks using the OFDM waveform and a second set of synchronization signal blocks using at least one of the SC-FD waveform or the SC-TD waveform [Wang, par 0106, However, in some cases, the second waveform may be different from that used in operation 805 (e.g., UE 115-c and base station 105-c may transition from using an SC-FDM waveform to using an OFDM waveform)).

23. Wang and Zhao displays the method of claim 20, further comprising transmitting first remaining minimum system information using the OFDM waveform and second remaining minimum system information using at least one of the SC-FD waveform or the SC-TD waveform [Wang, par 0106, However, in some cases, the second waveform may be different from that used in operation 805 (e.g., UE 115-c and base station 105-c may transition from using an SC-FDM waveform to using an OFDM waveform). 

24.Wang and Zhao describes the method of claim 20, further comprising transmitting a physical broadcast channel (PBCH) payload using a first waveform of the OFDM waveform or at least one of the SC-FD waveform or the SC-TD waveform [Wang par 0057, 0060, DL physical channels may include physical broadcast channel! (PBCH) for broadcast information. Different channels may be transmitted according to different waveforms (e.g., an SC- FDM waveform, an OFDM waveform, or the like)|, wherein the PBCH payload indicates a location of at least one of a synchronization signal block or remaining minimum system information that is transmitted using a second waveform of the OFDM waveform or the at least one of the SC-FD waveform or the SC-TD waveform |par 0106, However, in some cases, the second waveform may be different
from that used in operation 805 (e.g., UE 115-c and base station 105-c may transition from using an SC- FDM waveform to using an OFDM waveform)].

25. Wang and Zhao reveals the method of claim 20, further comprising transmitting remaining minimum system information that indicates a first set of random access channel (RACH) resources for the OFDM waveform[par 0056, in some cases, resources for SR may be assigned after acquiring synchronization through a random access channel (RACH) procedure. In other cases, an SR may not be assigned to a UE 115 through the RACH (i.e., synchronized UEs may or may not have a dedicated SR channel)|, and a second set of RACH resources for at least one of the SC-FD waveform or the SC-TD waveform [par 0068, Wireless communications system 200 may support uplink communication using SC-FDM, OFDM, or both. SC-FDM waveforms may have a lower peak to average power ratio (PAPR), which may be preferred in some circumstances. For example, communicating using an SC-FDM waveform may be more appropriate for link budget limited UEs 115].

27. Wang and Zhao discloses the method of claim 20, further comprising transmitting a configuration that indicates a first set of resources to be used for paging messages transmitted using the OFDM waveform and a second set of resources to be used for paging messages transmitted using at least one of the SC-FD waveform or the SC-TD waveform [Wang, par 0059, Channels may also be classified into Control Channels and Traffic Channels. Logical control channels may include paging control! channel (PCCH) for paging information, DL transport channels may include broadcast channel (BCH) for broadcast information, a downlink shared channel (DL-SCH) for data transfer, paging channel (PCH) for paging information].

29. Wang defines a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory [par 0131, in some cases, processor 1220 may be configured to operate a memory array using a memory controller. In other cases, a memory controller may be integrated into processor 1220. Processor 1220 may be configured to execute computer-readable instructions stored in a memory to perform various functions (e.g., functions or tasks supporting UL channel dynamic waveform switching). 1220], the one or more processors configured to: receive an indication of one or more waveforms supported by a base station [par 0024, features, means, or instructions for transmitting an indication of the second waveform to a UE. Some examples of the method, apparatus, and non- transitory computer-readable medium described above may further include processes, features, means, or instructions for receiving an indication of the second waveform from a base station, where the second waveform may be selected based at least in part on the indication], wherein the one or more waveforms include at least one of an orthogonal frequency division multiplexing (OFDM) waveform, a single carrier frequency domain (SC-FD) waveform, or a single carrier time domain (SC-TD) waveform |par 0038, A wireless communications system may support uplink communication using multiple multiplexing waveforms including SC-FDM waveforms and OFDM waveforms]; determine whether the UE is capable of communicating with the base station based at least in part on the indication[par 0072, 0073, For example, if VE 115-a and base station 105-a are configured for single-input, multiple-output (SIMO) mode communication, UE 115-a may transmit an SC-FDM waveform, or UE 115-a may transmit data using an SC-FDM waveform and reference signals with an OFDM waveform. If UE 115-a and base station 105-a are communicating using a multi-user (MU) MIMO (MU-MIMO) configuration, UE 115-a and base station 105-a may communicate on PUSCH using an SC-FDM or a OFDM waveform. If UE 115-a and base station 105-a are communicating using a single user (SU) MIMO (SU-MIMO) configuration, UE 115-a and base station 105-a may communicate on PUSCH using an SC-FDM or OFDM waveform. Each MIMO mode may use a different waveform, so the waveform may switch if the MIMO mode changes]; and selectively communicate with the base station using at least one waveform of the one or more waveforms based at least in part on the determination|[par 0051, Base station waveform switching manager 101 and UE waveform switching manager 102 may determine whether an uplink physical layer channel is configured for frequency domain CDM, select a waveform switching mode based on the determination of whether the physical layer channel is configured for frequency domain CDM, and identify a waveform for the physical layer channel based on the waveform switching mode. Base station waveform switching manager 101 and UE waveform switching manager 102 may also select a second waveform based on one or more waveform switching parameters].
 	Wang fail to show wherein the indication further indicates whether the one or more waveforms are supported for transmission, for reception, or for both transmission and reception.
 	In an analogous art Zhao show wherein the indication further indicates whether the one or more waveforms are supported for transmission, for reception, or for both transmission and reception [par 0064, 0065, the frequency spectrum resources available to the target secondary system apparatus (that is, the indication information on the transmission waveform for the target secondary system apparatus), in addition to the information such as the geographical location or the like, the apparatus information from the target secondary system apparatus may further include a parameter related to the transmission waveform supported by the target secondary system apparatus, such as a waveform type (for example, OFDM, FBMC, CDMA or the like), a maximum transmission power or the like supported by the target secondary system apparatus]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Zhao because provide a resource management device and a resource management method for managing opportunistic utilization for frequency spectrum resources of a primary system by a secondary system in a communication system.

30. Wang provides a network entity for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory [par 0137, Device 1305 may include components for bi-directional voice and data communications including components for transmitting and receiving communications, including base station waveform switching manager 1315, processor 1320, memory 1325, software 1330, transceiver 1335, antenna 1340, network communications manager 1345, and base
station communications manager 1350. These components may be in electronic communication via one or more busses (e.g., bus 1310). Device 1305 may communicate wirelessly with one or more UEs 115], the one or more processors configured to: transmit an indication of one or more waveforms supported by the network entity [par 0024, features, means, or instructions for transmitting an indication of the second waveform to a UE. Some examples of the method, apparatus, and non- transitory computer-readable medium described above may further include processes, features, means, or instructions for receiving an indication of the second waveform from a base station, where the second waveform may be selected based at least in part on the indication], wherein the one or more waveforms include at least one of an orthogonal frequency division multiplexing (OFDM) waveform, a single carrier frequency domain (SC-FD) waveform, or a single carrier time domain (SC-TD) waveform |par 0038, A wireless communications system may support uplink communication using multiple multiplexing waveforms including SC-FDM waveforms and OFDM waveforms]; and communicate with a user equipment (UE) using at least one waveform of the one or more waveforms [par 0051, Base station waveform switching manager 101 and UE waveform switching manager 102 may determine whether an uplink physical layer channel is configured for frequency domain CDM, select a waveform switching mode based on the determination of whether the physical layer channel is configured for frequency domain CDM, and identify a waveform for the physical layer channel based on the waveform switching mode. Base station waveform switching manager 101 and UE waveform switching manager 102 may also select a second waveform based on one or more waveform switching parameters].
 	Wang fail to show wherein the indication further indicates whether the one or more waveforms are supported for transmission, for reception, or for both transmission and reception.
 	In an analogous art Zhao show wherein the indication further indicates whether the one or more waveforms are supported for transmission, for reception, or for both transmission and reception [par 0064, 0065, the frequency spectrum resources available to the target secondary system apparatus (that is, the indication information on the transmission waveform for the target secondary system apparatus), in addition to the information such as the geographical location or the like, the apparatus information from the target secondary system apparatus may further include a parameter related to the transmission waveform supported by the target secondary system apparatus, such as a waveform type (for example, OFDM, FBMC, CDMA or the like), a maximum transmission power or the like supported by the target secondary system apparatus]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Zhao because provide a resource management device and a resource management method for managing opportunistic utilization for frequency spectrum resources of a primary system by a secondary system in a communication system.

4.  	Claims 5, 14-18, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub No. 2018/0035423 A1) in view of Zhao et al. (U.S. Pub No. 2017/0374558 A1) in further view of Li et al. (U.S. Pub No. 2016/0105860 A1).


5. Wang and Zhao conveys the method of claim 4, Wang and Zhao fail to show wherein the signal includes at least one of a primary synchronization signal, a secondary synchronization signal, a physical broadcast channel demodulation reference signal, a physical broadcast channel cyclic redundancy check, a reference signal in a synchronization signal block, or a combination thereof,
 	In an analogous art Li show wherein the signal includes at least one of a primary synchronization signal, a secondary synchronization signal, a physical broadcast channel demodulation reference signal, a physical broadcast channel cyclic redundancy check, a reference signal in a synchronization signal block, or a combination thereof [par 0062, a wireless network may perform an initial cell search by detecting a primary synchronization signal (PSS) from a base station 105. The PSS may enable synchronization of slot timing and may indicate a physical layer identity value. The UE 115 may then receive a secondary synchronization signal (SSS)).
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang, Zhao, and Li because this provides a wireless communications systems, and more particularly to improved systems, methods, and apparatuses for a channel structure for a cellular loT system.

14. Wang and Zhao defines the method of claim 13, Wang and Zhao fail to show further comprising monitoring at least one of the first set of resources or the second set of resources based at least in part on one or more waveforms supported by the UE.
 	In an analogous art Li show further comprising monitoring at least one of the first set of resources or the second set of resources based at least in part on one or more waveforms supported by the UE [par 0063, The channel configuration may include a time and frequency resource configuration of a shared traffic channel (e.g., PDSCH or PUSCH). In some cases, the UE 115 may identify resources for data transmission based on an index of a control channel transmission. In some cases, there may be a predetermined delay between control channel transmissions and data channel transmissions. The UE 115 may then enter a low power state when it is not scheduled to transmit or receive data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang, Zhao, and Li because this provides a wireless communications systems, and more particularly to improved systems, methods, and apparatuses for a channel structure for a cellular loT system.

15. Wang and Zhao convey the method of claim 13, Wang and Zhao fail to show wherein the first set of resources are associated with a first channel and the second set of resources are associated with a second channel.
 	In an analogous art Lin show wherein the first set of resources are associated with a first channel and the second set of resources are associated with a second channel[par 0063, The channel configuration may include a time and frequency resource configuration of a shared traffic channel (e.g., PDSCH or PUSCH). In some cases, the UE 115 may identify resources for data transmission based on an index of a control channel transmission. In some cases, there may be a predetermined delay
between control channel transmissions and data channel transmissions. The UE 115 may then enter a low power state when it is not scheduled to transmit or receive data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang, Zhao, and Li because this provides a wireless communications systems, and more particularly to improved systems, methods, and apparatuses for a channel structure for a cellular loT system.

16. Wang, Zhao, and Li displays the method of claim 15, Wang and Zhao fail to show wherein the first channel is a control channel and the second channel is a data channel.
 	In an analogous Li show wherein the first channel is a control channel and the second channel is a data channel [par 0063, The channel! configuration may include a time and frequency resource configuration of a shared traffic channel (e.g., PDSCH or PUSCH). In some cases, the UE 115 may identify resources for data transmission based on an index of a control channel transmission. In some cases, there may be a predetermined delay between control channel transmissions and data channel transmissions. The UE 115 may then enter a low power state when it is not scheduled to transmit or receive data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang, Zhao, and Li because this provides a wireless communications systems, and more particularly to improved systems, methods, and apparatuses for a channel structure for a cellular loT system.


17. Wang and Zhao defines the method of claim 1, Wang and Zhao fail to show wherein the base station is one of a serving base station, that serves the UE, or a neighbor base station.
 	In an analogous art Li show wherein the base station is one of a serving base station, that serves the UE, or a neighbor base station [par 0088, For example, if channel quality between UE 115-b and base station 105-d deteriorates, UE 115-b may be directed to handover to base station 105-e].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang, Zhao and Li because this provides a wireless communications systems, and more particularly to improved systems, methods, and apparatuses for a channel structure for a cellular loT system.

18. Wang, Zhao, and Li describe the method of claim 17, Wang and Zhao fail to show further comprising selecting the neighbor base station for handover based at least in part on the one or more waveforms supported by the neighbor base station.
 	In an analogous art Li show further comprising selecting the neighbor base station for handover based at least in part on the one or more waveforms supported by the neighbor base station [par 0088, At step 650, UE 115-b may receive a second synchronization signal (using the same waveform as the first synchronization signal) from base station 105-e on a common synchronization. For example, if channel quality
between UE 115-b and base station 105-d deteriorates, UE 115-b may be directed to handover to base station 105-e].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang, Zhao, and Li because this provides a wireless communications systems, and more particularly to improved systems, methods, and apparatuses for a channel structure for a cellular loT system.

28. Wang and Zhao displays the method of claim 20, Wang and Zhao fail to show further comprising receiving an indication of one or more waveforms supported by a neighbor base station; and transmitting, to the UE, an indication of the one or more waveforms supported by the neighbor base station.
 	In an analogous art Li show further comprising receiving an indication of one or more waveforms supported by a neighbor base station; and transmitting, to the UE, an indication of the one or more waveforms supported by the neighbor base station [par 0088, Ai step 650, UE 115-b may receive a second synchronization signal (using the same waveform as the first synchronization signal) from base station 105-e on a common synchronization. For example, if channel quality between UE 115-b and base station 105-d deteriorates, UE 115-b may be directed to handover to base station 105- e].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Li because this provides a wireless communications systems, and more particularly to improved systems, methods, and apparatuses for a channel structure for a cellular loT system.


5.  	Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub No. 2018/0035423 A1) in view of Zhao et al. (U.S. Pub No. 2017/0374558 A1) in further view of Islam et al. (U.S. Pub No. 2018/0131434 Al).

19. Wang and Zhao disclose the method of claim 1, Wang and Zhao fail to show wherein the one or more waveforms are beam-specific, and wherein the UE is configured to reset at least one of a media access control buffer or a radio link control buffer when the UE switches from a first beam to a second beam.
 	In an analogous art Islam show wherein the one or more waveforms are beam- specific, and wherein the UE is configured to reset at least one of a media access control buffer or a radio link control buffer when the UE switches from a first beam to a second beam [par 0139, Group link identification component 635 may determine that the partial second beam sweep is to be performed is further based on an identification of a group of one or more links which share a same partial second beam sweep, identify the group of one or more links through communications between the first wireless node and the second wireless node, and reset the group of one or more links as part of a radio link failure (RLF) or handover procedure}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang, Zhao, and Islam because enabling beam coordination between the first wireless node and one or more other wireless nodes when a level of correspondence at either the first wireless node or the second wireless node is less than an upper threshold.


6.  	Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub No. 2018/0035423 A1) in view of Zhao et al. (U.S. Pub No. 2017/0374558 A1) in further view of QU et al. (U.S. Pub No. 2019/0081838 Al).

31. Wang and Zhao creates the UE of claim 29, Wang and Zhao fail to show wherein the one or more waveforms include the SC- TD waveform.
 	In an analogous art QU show wherein the one or more waveforms include the SC- TD waveform [par 0010, the two time domain signal sequences each are a time domain waveform in a DFT-S-OFDM form or another low-PAPR single carrier time domain waveform)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang, Zhao, and QU because provides a signal transmission method, a transmit end, and a receive end, so that when at least two signals are transmitted on one symbol.




Response to Arguments

Applicant respectfully submits that WANG and ZHAO, whether taken alone or in any reasonable combination, do not disclose or suggest each and every feature recited in claim 1. For example, the cited sections of WANG and ZHAO do not disclose or suggest “determining whether the UE is capable of communicating with the base station,” as recited in claim 1. The Examiner relies on paragraphs 72 and 73 of WANG for allegedly disclosing these features (Office Action at page 3). Applicant submits that the cited sections of WANG do not disclose or suggest the above features of claim 1.
[C]ommunicating using” an SC-FDM or a OFDM waveform if “UE 115-a and base station 105-a are configured for single-input, multiple-output (SIMO) mode communication,” “are using multi-user (MU) MIMO (MU-MIMO) configuration,” or “are communicating a single user (SU) MIMO (SU-MIMO) configuration” in WANG does not disclose the active step of “determining whether the UE is capable of communicating with the base station,” as recited in claim 1 (emphasis added).


The examiner respectfully disagrees the applicant claim does not defining what the determining step is under reasonable broadest interpretation the determining step is based upon determining based on the indication as disclosed in the applicant’s claim the abstract of Wang shows a UE may transition from one waveform based on an explicit indication from a base station.   
 	Paragraphs 0090, 0091, shows UE 115 and/or base station 105 may determine a switching mode and switch a waveform of an uplink channel (e.g., PUSCH) based on the switching mode. 
  	A UE 115 may transmit a PUCCH transmission 505 using a first waveform and transmission pattern. For example, the waveform may be transmitted using an SC-FDM waveform. The UE 115 may then transmit on a PUSCH 510 using the first waveform. For example, the UE 115 may transmit on the PUSCH 510 using an SC-FDM waveform. In other examples, UE 115 may transmit the PUSCH 510 using an OFDM waveform. In some examples, the UE 115 may decide to switch based on whether the uplink channel is configured for frequency domain CDM. If the UE 115 decides to switch, the UE 115 may decide a second waveform based on one or more waveform switching parameters. For example, the waveform switching parameters may be a MIMO mode. The paragraphs shows  UE and/or base station may determine a switching mode and switch a waveform of an uplink channel using a first waveform and transmission pattern.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468